THE UNITED STATES FEDERAL DISTRICT COURT OF THE DISTRICT OF
NEBRASKA
SUSANNE BECKER,Plaintiff, vs. 8:20cv00394
vs,
Defendants
United States Postal and essigns                     MIS. Relief
National Association of Letter Carriers and essigns
APWU and essigns
____________________________________________________________________________

My opinion is Mark Dimondstein swindled the postal office of 1.6 billion dollars by placing clerks
in management positions and having them funnel money through the grievance database by
creating an overpayment invoice and then calling it “non-federal debt”. Fredric Rolando knew
about this and that is why the lawyer up and wanted to dismiss this case. The Postmaster
Generals Patrick Donahoe 2011, Megan Brennan2018 and Louis DeJoy2020 all new about this
and help cover it up as an invoice of indebtedness. But little did they know that when
overpayment happens, I become my own employer and is required by tax law a w-2 to offset
income I was paying myself for. Therefore Mark Dimondstein owes me a w-2.




                                            Signature signed under FRCP 11(a) Susanne Becker
                                                                          506 west 42 nd street
                                                                          Scottsbluff, NE 69361
                                                                 Livingsacrifice70@hotmail.com
                                                                                  308-765-4985
